Bigelow, C. J.
The proof of the allegation of a joint ownership of the property stolen was adequate and sufficient. It was not necessary to aver that the alleged owners were copartners, nor did the evidence that they were in fact copartners and that the property belonged to the members of the firm show any variance between the allegation and the proof. Partnership property belongs to the copartners as joint tenants and may well be laid as in them without further description or allegation. Colly Part, § 123.
The coitoooration of the accomplice seems to have been sufficient. The statement of the defendant to the officer who arrested him that the accomplice had nothing to do with the robbery warranted the inference that the defendant knew the sircumstances attending it and the persons who were engaged *185in its commission; and that this knowledge was derived from his own participation in the crime. It therefore tended in some degree to corroborate the testimony of the accomplice as to the complicity of the defendant in a material particular. We think that the case was left to the jury under instructions of which the defendant has no reason to complain.

Exceptions overruled.